Title: Grosvenor Square Westminster March 27. 1786.
From: Adams, John
To: 


       March 26. Sunday, dined in Bolton Street Piccadilly, at the Bishop of St. Asaphs. Mr. and Mrs. Sloper, the Son in Law and Daughter of the Bishop; Mrs. and Miss Shipley the Wife and Daughter; Mr. and Mrs. Vaughan, Mr. Alexander and Mrs. Williams, Mr. Richard Peters and myself, were the Company. In the Evening other Company came in, according to the Fashion, in this Country. Mrs. Shipley at Table asked many Questions about the Expence of living in Philadelphia and Boston. Said she had a Daughter, who had married, less prudently than they wished, and they thought of sending them to America.
      